Exhibit 10.2

SUB-URBAN INDUSTRIES, INC. 2003 EQUITY INCENTIVE PLAN KEY FEATURES SUMMARY

Size of Share Pool

750,000 shares (Note: amended by Board resolution of December 31, 2005 to
increase to a total pool of 8,000,000 options)

Types of Grants

• Incentive Stock Options (ISOs)

 

• Nonstatutory Stock Options (NSOs)

 

• Shares of Restricted Stock

Administration

Board of Directors or a committee consisting of at least one director

Eligibility

• Employees

 

• Non-Employee Directors

 

• Consultants

 

ISOs are available only to employees

Exercise Price of

• Minimum exercise price of ISOs is 100% of fair value at time of grant

Options

• Minimum exercise price of NSOs is 85% of fair value at time of grant

Vesting of Options

• Minimum vesting is 20% per year for five years after grant (not applicable to
officers, directors and consultants)

 

• In general, Company intends to grant options that vest over years, with   %
vesting after a   -month cliff and equal monthly increments for the next years

 

• Company intends to use “reverse vesting” (option is immediately exercisable
but option shares are subject to repurchase at exercise price until vested)

Accelerated Vesting

Options vest in full in the event Company is subject to a change in control,
unless:

 

• Option agreement provides differently, or

 

• Options remain outstanding after the change in control, or

 

• Options are assumed by the surviving corporation or its parent, or

 

• The surviving corporation or its parent substitutes options with substantially
the same terms

 

“Change in control” means (a) a merger after which Company’s stockholders own
less than 50% of the surviving company’s stock or (b) a sale of Company’s assets

 

--------------------------------------------------------------------------------


 

Payment of

• Cash

Exercise Price

• “Stock swap” (paying the exercise price with shares already owned)

 

• “Option swap” (paying the exercise price with vested options that are “in the
money”)

 

• Same-day sale (only possible after an IPO)

 

• Margin loan (only possible after an IPO)

 

Plan also allows the use of promissory notes, but Company does not intend to use
that feature for now

Term of Options

Maximum term is 10 years

Post-Termination
Exercise Grace

• Three months, except as specified below
Six months in case of disability

Period

• 12 months in case of death

Special Rules for
10% Stockholders

• Minimum exercise price of ISOs and NSOs is 110% of fair value at time of grant

 

• Maximum term of ISOs is five years (rather than 10)

Transfer

• Company has right of first refusal on option shares

Restrictions

• Optionees are subject to market stand-off (lock-up) in the event of an IPO

Stockholder
Approval

Stockholder approval is required within 12 months after adoption of Plan (but
should occur as soon as possible for accounting reasons)

 

2

--------------------------------------------------------------------------------